04/20/2022
                IN THE COURT OF APPEALS OF TENNESSEE
                           AT KNOXVILLE
                          Assigned on Briefs March 22, 2022

         CLAY COUNTY ET AL. v. PURDUE PHARMA L.P. ET AL.

                Appeal from the Circuit Court for Cumberland County
                 No. CCI-2018-CV-6347 Jonathan L. Young, Judge
                      ___________________________________

                           No. E2022-00349-COA-T10B-CV
                        ___________________________________

A Tennessee Supreme Court Rule 10B petition for recusal appeal was filed in this Court
following the denial of a motion that sought the disqualification of the trial court judge. As
explained herein, because we conclude that concerns contributing to an appearance of
partiality necessitate the trial judge’s recusal, we reverse. In addition, we vacate an order
on substantive matters that was signed by the trial judge while the recusal motion was
pending.

  Tenn. Sup. Ct. R. 10B Interlocutory Appeal as of Right; Judgment of the Circuit
             Court Reversed in Part, Vacated in Part, and Remanded

ARNOLD B. GOLDIN, J., delivered the opinion of the Court, in which D. MICHAEL SWINEY,
C.J., and ANDY D. BENNETT, J., joined.

Kristine L. Roberts, Memphis, Tennessee, Brigid M. Carpenter, Nashville, Tennessee, and
Ronald S. Range, Jr., and Chad E. Wallace, Johnson City, Tennessee, for the appellants,
Endo Health Solutions, Inc., and Endo Pharmaceuticals, Inc.

James G. Stranch, III, J. Gerard Stranch, IV, Tricia A. Herzfeld, Benjamin A. Gastel, and
Anthony Orlandi, Nashville, Tennessee, and Henry D. Fincher, Cookeville, Tennessee, for
the appellees, City of Algood, Tennessee, City of Clifton, Tennessee, City of Columbia,
City of Cookeville, City of Crossville, Tennessee, City of Fayetteville, City of LaVergne,
Tennessee, City of Lewisburg, Tennessee, City of Mount Pleasant, Tennessee, City of
Murfreesboro, Tennessee, City of Smithville, Tennessee, City of Sparta, Tennessee, City
of Spencer, Tennessee, City of Spring Hill, Tennessee, Clay County, Tennessee,
Cumberland County, Tennessee, DeKalb County, Tennessee, Baby Doe, Giles County,
Tennessee, Marshall County, Tennessee, Pickett County, Tennessee, Putnam County,
Tennessee, Town of Alexandria, Tennessee, Town of Baxter, Tennessee, Town of
Centertown, Tennessee, Town of Cornersville, Tennessee, Van Buren County, Tennessee,
Warren County, Tennessee, Wayne County, Tennessee, and White County, Tennessee.
Timothy L. Warnock and Stuart A. Burkhalter, Nashville, Tennessee, for the appellee,
Teva Pharmaceuticals USA, Inc.

Roger W. Dickson and Kyle W. Eiselstein, Chattanooga, Tennessee, for the appellee,
AmerisourceBergen Drug Corporation.

Lela M. Hollabaugh, Nashville, Tennessee, for the appellee, Cardinal Health, Inc.

Larry H. Montgomery and Jeremy G. Alpert, Memphis, Tennessee, for the appellees, Rite
Aid Headquarters Corporation, Rite Aid of Tennessee, Inc., Rite Aid of Maryland, Inc.
d/b/a Rite Aid Mid-Atlantic Customer Support Center, Inc.

Matthew J. Evans, Kelley Strange, and Paige Coleman, Knoxville, Tennessee, for the
appellee, Walgreens Company.

Nathan Bicks, Memphis, Tennessee, for the appellees, CVS Pharmacy, Inc., CVS TN
Distribution, L.L.C., CVS Indiana, L.L.C., Tennessee CVS Pharmacy, L.L.C.

Ronald S. Range, Jr., and Chad E. Wallace, Johnson City, Tennessee, and Brigid M.
Carpenter, Nashville, Tennessee, for the appellees, Par Pharmaceutical, Inc., and Par
Pharmaceutical Companies, Inc. f/k/a Par Pharmaceutical Holdings, Inc.

John-David H. Thomas, Nashville, Tennessee, and Jeffrey C. Smith, Germantown,
Tennessee, for the appellee, McKesson Corporation.

                                        OPINION

                                     BACKGROUND

      The matter pending before this Court is an accelerated interlocutory appeal filed
pursuant to Tennessee Supreme Court Rule 10B. According to the materials submitted in
connection with this matter, the underlying litigation involves claims against
manufacturers of prescription opioid medications, including the petitioners in this appeal,
Endo Health Solutions Inc. and Endo Pharmaceuticals Inc. (“the Endo Defendants”). The
Endo Defendants’ concern over the trial judge’s ability to impartially preside over this case
manifested in the wake of a February 10, 2022, hearing before the court on a motion for
discovery sanctions.

        The trial judge stated during the February 10 hearing that he would hold the Endo
Defendants in default and that their former counsel “might be going to jail with or without
their toothbrush” “if they had . . . show[n] up” at the hearing. Following the February 10

                                            -2-
hearing, the trial judge gave an interview to a Law360.com1 reporter, and the interview
formed the basis for an article that appeared on the website on February 14, 2022. Per the
article, the trial judge is quoted as saying, among other things, that the alleged discovery
violations by the Endo Defendants were “the worst case of document hiding that I’ve ever
seen. It was like a plot out of a John Grisham movie, except that it was even worse than
what he could dream up.” Subsequently, on February 15, 2022, the trial judge posted on
his personal Facebook page about the apparent lack of local media coverage in this case,
stating, “Why is it that national news outlets are contacting my office about a case I preside
over and the local news is not interested.” Screenshots of the trial judge’s Facebook page
reveal that the page appears to be devoted in part to a re-election effort given a “Re-Elect”
picture banner next to his name.

        In addition to the general comment regarding the apparent lack of local media
coverage of this case, the trial judge’s Facebook activity evidenced several other
communications by the judge relative to his Facebook post and the case. After one
commenter stated that “You’re not trying to ban drunken bridesmaids on peddle carts,” the
trial judge responded, “[N]ope. Opioids.” The commenter then followed up by stating, “I
don’t know if you’re going to get the help or platform you need from those with power/deep
pockets. Many of Tennessee’s powerful have ties to pharmaceuticals.” The trial judge
specifically “liked”2 this comment.

        When another commenter inquired into whether the trial judge could say why the
case was newsworthy, the judge responded, “Is a $1.2 Billion opioid case. Our area has
been rocked with that drug for decades. Lots of interesting and new developments about
the manufacturers in this case.” Other commenters added a number of statements opining
on who should be held accountable, following which one person commented, “We do not
have a serious local news reporting outfit around here. . . . The Tennessean is a left leaning
rag so that leaves the internet to provide people the local ‘news.’” The trial judge “liked”
this post and responded that “[t]his is an earth shattering case, especially for our
community. Fake news is not always what they publish, but what they choose not too
also.”3

       The Endo Defendants took issue with the above communications and the trial
judge’s participation in the Law360.com article, among other things,4 and accordingly
requested that the trial judge recuse himself from the case. Notably, prior to ruling on the
request for recusal, the trial judge signed an order ruling on the sanctions matter that had

        1
          Law360.com is an online legal news website owned by LexisNexis.
        2
          The “like” button is a feature that allows Facebook users to express “approval of certain content,”
Thaddeus Hoffmeister, "Liking" the Social Media Revolution, 17 SMU Sci. & Tech. L. Rev. 507, 508
(2014), and is represented by a thumps-up icon. Bland v. Roberts, 730 F.3d 368, 385 (4th Cir. 2013).
        3
          The posts and comments objected to by the Endo Defendants have reportedly since been removed.
        4
          The Endo Defendants also took issue with the trial judge’s campaign website which stated that
the judge “has cracked down severely on those involved in narcotics.”
                                                   -3-
been the subject of the February 10 hearing. The trial judge then signed an order denying
the Endo Defendants’ request for recusal. The order denying the Endo Defendants’ motion
to disqualify actually incorporated by reference the order on sanctions.

        The present appeal ensued when the Endo Defendants filed a petition for recusal
appeal in this Court. Within their petition, the Endo Defendants stated that the trial judge’s
“order [denying recusal], when combined with his previous expressions of apparent bias,
was so egregious that it prompted an additional motion for disqualification by several non-
Endo defendants.” Upon receiving the Endo Defendants’ petition in connection with this
appeal, we entered an order that stayed the trial court proceedings and directed that the
other parties in this case file answers to the petition. See Tenn. Sup. Ct. R. 10B, § 2.04
(providing that “the appellate court may grant a stay on motion of a party or on the court’s
own initiative, pending the appellate court’s determination of the appeal”); Tenn. Sup. Ct.
R. 10B, § 2.05 (providing that the appellate court may act summarily on the appeal if it
determines that no answer is needed but that “[o]therwise, the appellate court shall order
that an answer to the petition be filed by the other parties”). Answers having since been
filed,5 we proceed to adjudicate this appeal without oral argument or further briefing. See
Tenn. Sup. Ct. R. 10B, § 2.05 (giving the appellate court discretion as to whether additional
briefing is needed); Tenn. Sup. Ct. R. 10B, § 2.06 (providing that the accelerated
interlocutory appeal shall be decided on an expedited basis and, in the court’s discretion,
without oral argument).

                                         DISCUSSION

       The general principles undergirding recusal issues are well settled:

              “The right to a fair trial before an impartial tribunal is a fundamental
       constitutional right.” Bean v. Bailey, 280 S.W.3d 798, 803 (Tenn. 2009)
       (quoting State v. Austin, 87 S.W.3d 447, 470 (Tenn. 2002)). Preserving
       public confidence in judicial neutrality, however, requires more than
       ensuring that a judge is impartial in fact. Kinard v. Kinard, 986 S.W.2d 220,
       228 (Tenn. Ct. App. 1998). It is also important that a judge be perceived to
       be impartial. Id. In keeping with this principle, Tennessee Supreme Court
       Rule 10, Code of Judicial Conduct Rule 2.11 provides that “[a] judge shall
       disqualify himself or herself in any proceeding in which
       the judge’s impartiality might reasonably be questioned[.]” Even when
       a judge sincerely believes that he or she can preside over a matter in a fair
       and impartial manner, recusal is nonetheless required where a reasonable
       person “in the judge’s position, knowing all of the facts known to the judge,
       would        find      a       reasonable      basis       for       questioning

       5
          In addition to receiving answers, we received a “reply” from the Endo Defendants, which was
filed with leave of this Court.
                                                -4-
        the judge’s impartiality.” Davis v. Liberty Mut. Ins. Co., 38 S.W.3d 560, 564-
        65 (Tenn. 2001) (quoting Alley v. State, 882 S.W.2d 810, 820 (Tenn. Crim.
        App. 1994)).

Hawthorne v. Morgan & Morgan Nashville PLLC, No. W2020-01495-COA-T10B-CV,
2020 WL 7395918, at *2 (Tenn. Ct. App. Dec. 17, 2020). On appeal, we review the trial
court’s action in ruling on a motion for recusal under a de novo standard of review. Tenn.
Sup. Ct. R. 10B, § 2.01.

        Although the Plaintiffs oppose the Endo Defendants’ recusal request on substantive
grounds, they also take issue with6 the Endo Defendants’ failure to affirmatively state in
their recusal motion that “it is not being presented for any improper purpose, such as to
harass or to cause unnecessary delay or needless increase in the cost of litigation.” Tenn.
Sup. Ct. R. 10B, § 1.01. No doubt, the omission of such a statement has been deemed in
some cases to result in a waiver of recusal issues on appeal, particularly when paired with
other defects in connection with Rule 10B. See, e.g., Hobbs Purnell Oil Co., Inc. v. Butler,
No. M2016-00289-COA-R3-CV, 2017 WL 121537, at *14–15 (Tenn. Ct. App. Jan. 12,
2017). Nevertheless, we have also proceeded to consider appeals on their merits in certain
circumstances despite the absence of the required affirmative statement from Rule 10B.
See, e.g., Dougherty v. Dougherty, No. W2020-00284-COA-T10B-CV, 2020 WL
1189096, at *1 n.1 (Tenn. Ct. App. Mar. 12, 2020) (explaining that the trial judge had noted
the absence of the required statement but proceeding with the appeal just “as the Trial Court
decided the motion on its merits”).

        Here, we are of the opinion that proceeding to consider the merits of the recusal
issue is appropriate. First, we observe that no issue appears to have been raised in the trial
court about the Rule 10B affirmative statement requirement. Indeed, the response
submitted by the Plaintiffs in the trial court contained argument about the merits of the
disqualification request, but it did not take umbrage at the fact that the Endo Defendants
did not include the affirmative statement from Rule 10B in their trial court submission. As
this Court has explained before, “with the discretion to consider . . . procedural deficiencies
raised . . . for the first time [on appeal] . . . comes the concomitant discretion to waive the
deficiencies in order to reach the merits of [the] . . . motion as considered by the Trial

        6
           An objection is also raised as to the Endo Defendants’ alleged lack of compliance with Tenn. Sup.
Ct. R. 10B, § 2.03. That rule requires the petition for recusal appeal to be “accompanied by a copy of the
motion and all supporting documents filed in the trial court, a copy of the trial court’s order or opinion
ruling on the motion, and a copy of any other parts of the trial court record necessary for determination of
the appeal.” Here, the Plaintiffs take issue with, among other things, that certain of Plaintiffs’ exhibits from
the trial court were not submitted by the Endo Defendants on appeal. The Endo Defendants have argued
in response that “Plaintiffs do not cite any authority requiring a petitioner to include exhibits submitted by
the opponent in response to its disqualification motion” but that, “[i]n any event . . . Plaintiffs . . . in fact
did . . . submit . . . materials they believe are necessary to resolution of this appeal.” We agree with the
Endo Defendants that all the materials necessary for resolution of the recusal issue are before us.
                                                     -5-
Judge.” Beaman v. Beaman, No. M2018-01651-COA-T10B-CV, 2018 WL 5099778, at
*12 n.8 (Tenn. Ct. App. Oct. 19, 2018).

       Second, and more importantly, there does not appear to us to be any attempt at
harassment or abuse of the judicial system in connection with the Endo Defendants’ request
for recusal under the facts of this case. To this end, we observe that the Endo Defendants’
trial court filing reflected forethought and an attempt to predicate the trial judge’s
disqualification on relevant legal principles. Among other things, the Endo Defendants
represented that they “do[] not bring this motion lightly” but did so having “no alternative,”
statements they now attempt to attribute as establishing functional compliance with the
required affirmative statement from Rule 10B. Although without question the Endo
Defendants failed to strictly comply with the dictates of Rule 10B, we certainly agree with
them that their motion was animated by a proper purpose, a point our merits discussion
below will make clear. Therefore, given all of the above, including the fact that no
objection was raised by the Plaintiffs relative to the affirmative statement issue in the trial
court, we proceed to address the merits of the matter before us.

       As indicated earlier in this Opinion, preserving the public’s confidence in the
judiciary requires much more than ensuring actual impartiality; the perception of
impartiality is also important. See Hawthorne, 2020 WL 7395918, at *2. Indeed, “the
appearance of bias is as injurious to the integrity of the judicial system as actual bias.”
Davis v. Liberty Mut. Ins. Co., 38 S.W.3d 560, 565 (Tenn. 2001). Thus, if a judge’s
impartiality might reasonably be questioned, the motion to recuse should be granted. Id.
In this case, it is clear to us that a reasonable basis for questioning the trial judge’s
impartiality exists. Particularly noteworthy here in our view is the trial judge’s engagement
on Facebook concerning this litigation, activity that occurred after the trial judge had given
the aforementioned interview to Law360.com concerning the case. In relevant part, we
specifically highlight the following points from the trial judge’s Facebook account which
we have previously referenced:

   1. When one commenter stated that “You’re not trying to ban drunken bridesmaids
      on peddle carts,” the trial judge responded, “[N]ope. Opioids.”
   2. The commenter then followed up by stating, “I don’t know if you’re going to get
      the help or platform you need from those with power/deep pockets. Many of
      Tennessee’s powerful have ties to pharmaceuticals,” and the trial judge specifically
      “liked” this comment.

The above Facebook activity can reasonably be construed to suggest that the trial judge has
a specific agenda that is antagonistic to the interests of those in the pharmaceutical industry.
Indeed, although the Plaintiffs protest the significance of the first response highlighted
above by pointing to prior comments by the trial judge that are more nuanced and by
accusing the Endo Defendants of “cherry picking” and “decontextualizing” quotes, the trial
judge’s post clearly appears to signal support for banning opioids on its face. Then, relative
                                               -6-
to the follow-up comment expressing skepticism as to whether the judge’s efforts in this
regard could be frustrated because of the ties “Tennessee’s powerful” have “to
pharmaceuticals,” the trial judge signaled apparent agreement when he “liked” the
comment. In our view, this activity by the trial judge positions himself publicly as an
interested community advocate and voice for change in the larger societal controversy over
opioids, not an impartial adjudicator presiding over litigation. This perception is enhanced
when considered alongside the trial judge’s ready participation in the Law360.com article
and apparent desire, as expressed on his Facebook page, for more local media coverage.
The trial judge appears to us to be motivated to garner interest in this case and draw
attention to his stated opposition to opioids7 within a community that he noted had been
“rocked with that drug.” Regardless of the specific motivation, however, it is clear here to
us that the trial judge’s comments and social media activity about this case are easily
construable as indicating partiality against entities such as the Endo Defendants. For this
reason, and to promote confidence in our judiciary, we conclude that the trial judge erred
in refusing to recuse himself from the case. We therefore reverse the trial court’s order
denying the Endo Defendants’ motion for recusal and remand the case to the Presiding
Judge of the Thirteenth Judicial District for transfer to a different judge.

       In connection with our decision in this matter, we note again that the trial judge
signed an order on the sanctions matter against the Endo Defendants prior to adjudicating
the pending motion for recusal and did so without finding good cause to do so. See Tenn.
Sup. Ct. R. 10B, § 1.02 (“While the motion is pending, the judge whose disqualification is
sought shall make no further orders and take no further action on the case, except for good
cause stated in the order in which such action is taken.”). In this circumstance and in light
of our conclusion that the trial judge should have recused himself, we hold that the order
on sanctions against the Endo Defendants, which had been incorporated into the order on
recusal, should be vacated. See State v. Coleman, No. M2017-00264-CCA-R3-CD, 2018
WL 1684365, at *9 (Tenn. Crim. App. Apr. 6, 2018) (cautioning against intertwining
rulings on recusal and substantive issues and noting that “[w]hen a trial court ignores a
pending motion to recuse and enters further orders in a case without making a finding of
good cause as dictated by Rule 10B section 1.02, the orders entered during the pendency
of the motion to recuse may be vacated on appeal”); Carney v. Santander Consumer USA,
No. M2010-01401-COA-R3-CV, 2015 WL 3407256, at *1, 8 (Tenn. Ct. App. May 28,
2015) (affirming denial of motion for recusal but nonetheless vacating order entered while
recusal motion was pending).

                                                               s/ Arnold B. Goldin
                                                           ARNOLD B. GOLDIN, JUDGE


        7
          Again, although the Plaintiffs endeavor to suggest that no such agenda is evidenced by the trial
judge’s Facebook activity, this is flatly belied by the Facebook activity we have highlighted. Whether or
not the trial judge is actually personally committed to banning opioids, his public post reflects this
sentiment.
                                                  -7-